Citation Nr: 0914346	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968 and from January 1979 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In September 2008, the Veteran testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

Although cognizant of the further delay that will result, the 
Board finds no alternative but to again remand the case.  
Specifically, another remand is required for compliance with 
the Board's November 2008 remand instructions.

A reason for remand in November 2008 was that the Veteran 
should be afforded a VA examination with regard to this claim 
as he met the threshold criteria of having a  disability 
evaluated as at least 40 percent disabling (anxiety disorder 
at 50 percent) and additional disability sufficient to bring 
his combined rating to 70 percent or greater.  Subsequent to 
the remand, the Veteran was afforded a VA examination to 
assess the current severity of his service-connected joint 
disabilities, and this VA examiner was asked to opine as to 
unemployability.  In response, the examiner only offered an 
opinion as to employability with respect to the Veteran's 
service-connected joint disabilities, while suggesting that 
the Veteran's service-connected anxiety disorder could also 
affect his employability.  However, no further examinations 
were performed, and there is no medical opinion addressing 
the impact of all of the Veteran's service-connected 
disabilities on his ability to obtain and maintain 
substantially gainful employment.  Thus, the examination 
provided did not fully comply with the Board's November 2008 
remand orders.  

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
Board finds it necessary to remand this claim to obtain 
compliance with the November 2008 remand orders. 
   
Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to assess whether his 
service-connected disabilities alone 
prevent him from obtaining and 
maintaining substantially gainful 
employment.  The claims file should be 
available for review by the examiner, 
and the examination report should 
reflect that such review occurred.  The 
examiner must elicit from the veteran 
and record for clinical purposes, a 
full work and educational history.  
Additionally, the examiner is requested 
to 1) identify all factors that affect 
the Veteran's employability, 2) discuss 
the impact of his service-connected 
disabilities on his employability, and 
3) discuss what type of employment, if 
any, in which the Veteran is capable of 
engaging in spite of his service-
connected disabilities, consistent with 
his education and occupational 
experience, and irrespective of age and 
any nonservice-connected disorders.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
February 2009 supplemental statement of 
the case.  The Veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


